Exhibit 10.1

 

AGILITI, INC.

 

--------------------------------------------------------------------------------

 

2018 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I
PURPOSE

 

The purpose of this Agiliti, Inc. 2018 Omnibus Incentive Plan is to enhance the
profitability and value of the Company for the benefit of its stockholders by
enabling the Company to offer Eligible Individuals cash and stock-based
incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.  The Plan is effective as of the date set forth in Article XV.

 

ARTICLE II
DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1                               “Affiliate” means each of the following: 
(a) any Subsidiary; (b) any Parent; (c) any corporation, trade or business
(including, without limitation, a partnership or limited liability company)
which is directly or indirectly controlled 50% or more (whether by ownership of
stock, assets or an equivalent ownership interest or voting interest) by the
Company or one of its Affiliates; (d) any trade or business (including, without
limitation, a partnership or limited liability company) which directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (e) any
other entity in which the Company or any of its Affiliates has a material equity
interest and which is designated as an “Affiliate” by resolution of the
Committee; provided that, unless otherwise determined by the Committee, the
Common Stock subject to any Award constitutes “service recipient stock” for
purposes of Section 409A of the Code or otherwise does not subject the Award to
Section 409A of the Code.

 

2.2                               “Award” means any award under the Plan of any
Stock Option, Stock Appreciation Right, Restricted Stock Award, Performance
Award, Other Stock-Based Award or Other Cash-Based Award.  All Awards shall be
granted by, confirmed by, and subject to the terms of, a written agreement
between the Company and the Participant.

 

2.3                               “Award Agreement” means the written or
electronic agreement setting forth the terms and conditions applicable to an
Award.

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Cause” means, unless otherwise determined by
the Committee in the applicable Award Agreement,(i) the commission by
Participant of, or the indictment of Participant for (or pleading guilty or nolo
contendere to), a felony or a crime involving moral turpitude, (ii)

 

--------------------------------------------------------------------------------



 

Participant’s repeated failure or refusal to faithfully and diligently perform
the usual and customary duties of his employment or to act in accordance with
any lawful direction or order of the Board, which failure or refusal is not
cured within thirty (30) days after written notice thereof is given to
Participant, (iii) Participant’s material breach of fiduciary duty,
(iv) Participant’s theft, fraud, or dishonesty with regard to the Company or any
of its Affiliates or in connection with Participant’s duties, (v) Participant’s
material violation of the Company’s code of conduct or similar written policies,
(vi) Participant’s willful misconduct unrelated to the Company or any of its
Affiliates having, or likely to have, a material negative impact on the Company
or any of its Affiliates (economically or its reputation), (vii) an act of gross
negligence or willful misconduct by the Participant that relates to the affairs
of the Company or any of its Affiliates, or (viii) material breach by
Participant of any provisions of the Award Agreement.  With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Delaware
law.

 

2.6                               “Change in Control” has the meaning set forth
in 11.2.

 

2.7                               “Change in Control Price” has the meaning set
forth in Section 11.1.

 

2.8                               “Code” means the Internal Revenue Code of
1986, as amended.  Any reference to any section of the Code shall also be a
reference to any successor provision and any treasury regulation promulgated
thereunder.

 

2.9                               “Committee” means any committee of the Board
duly authorized by the Board to administer the Plan.  If no committee is duly
authorized by the Board to administer the Plan, the term “Committee” shall be
deemed to refer to the Board for all purposes under the Plan.

 

2.10                        “Common Stock” means the common stock, $0.001 par
value per share, of the Company.

 

2.11                        “Company” means Agiliti, Inc., a Delaware
corporation and its successors by operation of law.

 

2.12                        “Consultant” means any natural person who is an
advisor or consultant to the Company or its Affiliates.

 

2.13                        “Disability” means, unless otherwise determined by
the Committee in the applicable Award Agreement, with respect to a Participant’s
Termination, a permanent and total disability as defined in Section 22(e)(3) of
the Code.    Notwithstanding the foregoing, for Awards that are subject to
Section 409A of the Code, Disability shall mean that a Participant is disabled
under Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

2.14                        “Effective Date” means the effective date of the
Plan as defined in Article XV.

 

2.15                        “Eligible Employees” means each employee of the
Company or an Affiliate.

 

2.16                        “Eligible Individual” means an Eligible Employee,
Non-Employee Director or Consultant who is designated by the Committee in its
discretion as eligible to receive Awards subject to the conditions set forth
herein.

 

A-2

--------------------------------------------------------------------------------



 

2.17                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.  Reference to a specific section of the Exchange Act or
regulation thereunder shall include such section or regulation, any valid
regulation or interpretation promulgated under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

 

2.18                        “Fair Market Value” means, for purposes of the Plan,
unless otherwise required by any applicable provision of the Code or any
regulations issued thereunder, as of any date, as determined in a manner
established by the Committee in good faith that it considers appropriate taking
into account the requirements of Section 409A of the Code.

 

2.19                        “Family Member” means “family member” as defined in
Section A.1.(a)(5) of the general instructions of Form S-8.

 

2.20                        “Incentive Stock Option” means any Stock Option
awarded to an Eligible Employee of the Company, its Subsidiaries and its Parents
(if any) under the Plan intended to be and designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.

 

2.21                        “Non-Employee Director” means a director or a member
of the Board of the Company or any Affiliate who is not an active employee of
the Company or any Affiliate.

 

2.22                        “Non-Qualified Stock Option” means any Stock Option
awarded under the Plan that is not an Incentive Stock Option.

 

2.23                        “Non-Tandem Stock Appreciation Right” shall mean the
right to receive an amount in cash and/or stock equal to the difference between
(x) the Fair Market Value of a share of Common Stock on the date such right is
exercised, and (y) the aggregate exercise price of such right, otherwise than on
surrender of a Stock Option.

 

2.24                        “Other Cash-Based Award” means an Award granted
pursuant to Section 10.3 of the Plan and payable in cash at such time or times
and subject to such terms and conditions as determined by the Committee in its
sole discretion.

 

2.25                        “Other Stock-Based Award” means an Award under
Article X of the Plan that is valued in whole or in part by reference to, or is
payable in or otherwise based on, Common Stock, including, without limitation,
an Award valued by reference to an Affiliate.

 

2.26                        “Parent” means any parent corporation of the Company
within the meaning of Section 424(e) of the Code.

 

2.27                        “Participant” means an Eligible Individual to whom
an Award has been granted pursuant to the Plan.

 

2.28                        “Performance Award” means an Award granted to a
Participant pursuant to Article IX hereof contingent upon achieving certain
performance goals.

 

A-3

--------------------------------------------------------------------------------



 

2.29                        “Performance Period” means the designated period
during which the performance goals must be satisfied with respect to the Award
to which the performance goals relate.

 

2.30                        “Person” has the meaning shall ascribed to such term
in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

 

2.31                        “Plan” means this Agiliti, Inc. 2018 Omnibus
Incentive Plan, as amended from time to time.

 

2.32                        “Proceeding” has the meaning set forth in
Section 14.9.

 

2.33                        “Reference Stock Option” has the meaning set forth
in Section 7.1.

 

2.34                        “Registration Date” means the date on which the
Company sells its Common Stock in a bona fide, firm commitment underwriting
pursuant to a registration statement under the Securities Act.

 

2.35                        “Reorganization” has the meaning set forth in
Section 4.2(b)(ii).

 

2.36                        “Restricted Stock” means an Award of shares of
Common Stock under the Plan that is subject to restrictions under Article VIII.

 

2.37                        “Restriction Period” has the meaning set forth in
Section 8.3(a) with respect to Restricted Stock.

 

2.38                        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of
the Exchange Act as then in effect or any successor provision.

 

2.39                        “Section 409A of the Code” means the nonqualified
deferred compensation rules under Section 409A of the Code and any applicable
treasury regulations and other official guidance thereunder.

 

2.40                        “Securities Act” means the Securities Act of 1933,
as amended and all rules and regulations promulgated thereunder.  Reference to a
specific section of the Securities Act or regulation thereunder shall include
such section or regulation, any valid regulation or interpretation promulgated
under such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

2.41                        “Stock Appreciation Right” shall mean the right
pursuant to an Award granted under Article VII.

 

2.42                        “Stock Option” or “Option” means any option to
purchase shares of Common Stock granted to Eligible Individuals granted pursuant
to Article VI.

 

2.43                        “Subsidiary” means any subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code.

 

A-4

--------------------------------------------------------------------------------



 

2.44                        “Tandem Stock Appreciation Right” shall mean the
right to surrender to the Company all (or a portion) of a Stock Option in
exchange for an amount in cash and/or stock equal to the difference between
(i) the Fair Market Value on the date such Stock Option (or such portion
thereof) is surrendered, of the Common Stock covered by such Stock Option (or
such portion thereof), and (ii) the aggregate exercise price of such Stock
Option (or such portion thereof).

 

2.45                        “Ten Percent Stockholder” means a person owning
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company, its Subsidiaries or its Parent.

 

2.46                        “Termination” means a Termination of Consultancy,
Termination of Directorship or Termination of Employment, as applicable.

 

2.47                        “Termination of Consultancy” means:  (a) that the
Consultant is no longer acting as a consultant to the Company or an Affiliate;
or (b) when an entity which is retaining a Participant as a Consultant ceases to
be an Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate.  In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible Employee or a Non-Employee
Director.  Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter, provided that any such change to the definition of the term
“Termination of Consultancy” does not subject the applicable Award to
Section 409A of the Code.

 

2.48                        “Termination of Directorship” means that the
Non-Employee Director has ceased to be a director of the Company; except that if
a Non-Employee Director becomes an Eligible Employee or a Consultant upon the
termination of such Non-Employee Director’s directorship, such Non-Employee
Director’s ceasing to be a director of the Company shall not be treated as a
Termination of Directorship unless and until the Participant has a Termination
of Employment or Termination of Consultancy, as the case may be.

 

2.49                        “Termination of Employment” means:  (a) a
termination of employment (for reasons other than a military or personal leave
of absence granted by the Company) of a Participant from the Company and its
Affiliates; or (b) when an entity which is employing a Participant ceases to be
an Affiliate, unless the Participant otherwise is, or thereupon becomes,
employed by the Company or another Affiliate at the time the entity ceases to be
an Affiliate.  In the event that an Eligible Employee becomes a Consultant or a
Non-Employee Director upon the termination of such Eligible Employee’s
employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non-Employee Director.  Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter, provided that any such change to

 

A-5

--------------------------------------------------------------------------------



 

the definition of the term “Termination of Employment” does not subject the
applicable Award to Section 409A of the Code.

 

2.50                        “Transfer” means: (a) when used as a noun, any
direct or indirect transfer, sale, assignment, pledge, hypothecation,
encumbrance or other disposition (including the issuance of equity in any
entity), whether for value or no value and whether voluntary or involuntary
(including by operation of law), and (b) when used as a verb, to directly or
indirectly transfer, sell, assign, pledge, encumber, charge, hypothecate or
otherwise dispose of (including the issuance of equity in any entity) whether
for value or for no value and whether voluntarily or involuntarily (including by
operation of law).  “Transferred” and “Transferable” shall have a correlative
meaning.

 

ARTICLE III
ADMINISTRATION

 

3.1                               The Committee.  The Plan shall be administered
and interpreted by the Committee.

 

3.2                               Grants of Awards.  The Committee shall have
full authority to grant, pursuant to the terms of the Plan, to Eligible
Individuals:  (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock Awards, (iv) Performance Awards; (v) Other Stock-Based
Awards; and (vi) Other Cash-Based Awards.  In particular, the Committee shall
have the authority:

 

(a)         to select the Eligible Individuals to whom Awards may from time to
time be granted hereunder;

 

(b)         to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;

 

(c)          to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

 

(d)         to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Common Stock relating
thereto, based on such factors, if any, as the Committee shall determine, in its
sole discretion);

 

(e)          to determine the amount of cash to be covered by each Award granted
hereunder;

 

(f)           to determine whether, to what extent and under what circumstances
grants of Options and other Awards under the Plan are to operate on a tandem
basis and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;

 

(g)          to determine whether and under what circumstances a Stock Option
may be settled in cash, Common Stock and/or Restricted Stock under
Section 6.4(d);

 

A-6

--------------------------------------------------------------------------------



 

(h)         to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

(i)             to determine whether to require a Participant, as a condition of
the granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;

 

(j)            to modify, extend or renew an Award, subject to Article XII and
Section 6.4(l), provided, however, that such action does not subject the Award
to Section 409A of the Code without the consent of the Participant; and

 

(k)         solely to the extent permitted by applicable law, to determine
whether, to what extent and under what circumstances to provide loans (which may
be on a recourse basis and shall bear interest at the rate the Committee shall
provide) to Participants in order to exercise Options under the Plan.

 

3.3                               Guidelines.  Subject to Article XII hereof,
the Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts, including the delegation of its responsibilities (to the extent
permitted by applicable law and applicable stock exchange rules), as it shall,
from time to time, deem advisable; to construe and interpret the terms and
provisions of the Plan and any Award issued under the Plan (and any agreements
relating thereto); and to otherwise supervise the administration of the Plan. 
The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it shall deem necessary to effectuate the purpose and intent of
the Plan.  The Committee may adopt special guidelines and provisions for persons
who are residing in or employed in, or subject to, the taxes of, any domestic or
foreign jurisdictions to comply with applicable tax and securities laws of such
domestic or foreign jurisdictions.  Notwithstanding the foregoing, no action of
the Committee under this Section 3.3 shall impair the rights of any Participant
without the Participant’s consent.  To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3.

 

3.4                               Decisions Final.  Any decision, interpretation
or other action made or taken in good faith by or at the direction of the
Company, the Board or the Committee (or any of its members) arising out of or in
connection with the Plan shall be within the absolute discretion of all and each
of them, as the case may be, and shall be final, binding and conclusive on the
Company and all employees and Participants and their respective heirs,
executors, administrators, successors and assigns.

 

3.5                               Procedures.  If the Committee is appointed,
the Board shall designate one of the members of the Committee as chairman and
the Committee shall hold meetings, subject to the By-Laws of the Company, at
such times and places as it shall deem advisable, including, without limitation,
by telephone conference or by written consent to the extent permitted by
applicable law.  A majority of the Committee members shall constitute a quorum. 
All determinations of the Committee shall be made by a majority of its members. 
Any decision or determination reduced to writing and signed by all of the
Committee members in accordance with the By-Laws of the

 

A-7

--------------------------------------------------------------------------------



 

Company, shall be fully effective as if it had been made by a vote at a meeting
duly called and held.  The Committee shall keep minutes of its meetings and
shall make such rules and regulations for the conduct of its business as it
shall deem advisable.

 

3.6                               Designation of Consultants/Liability.

 

(a)         The Committee may designate employees of the Company and
professional advisors to assist the Committee in the administration of the Plan
and (to the extent permitted by applicable law and applicable exchange rules)
may grant authority to officers to grant Awards and/or execute agreements or
other documents on behalf of the Committee.

 

(b)         The Committee may employ such legal counsel, consultants and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant or agent.  Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company.  The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan.  To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

 

3.7                               Indemnification.  To the maximum extent
permitted by applicable law and the Certificate of Incorporation and By-Laws of
the Company and to the extent not covered by insurance directly insuring such
person, each officer or employee of the Company or any Affiliate and member or
former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, employee’s, member’s or former member’s own fraud or bad
faith.  Such indemnification shall be in addition to any right of
indemnification the employees, officers, directors or members or former
officers, directors or members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any Affiliate. 
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
such individual under the Plan.

 

ARTICLE IV
SHARE LIMITATION

 

4.1                               Shares.  The aggregate number of shares of
Common Stock that may be issued or used for reference purposes or with respect
to which Awards may be granted under the Plan shall not exceed 10,356,000 shares
(subject to any increase or decrease pursuant to Section 4.2) (the “Share
Reserve”), which may be either authorized and unissued Common Stock or Common
Stock held in or acquired for the treasury of the Company or both.  The maximum
number of shares of Common Stock with respect to which Incentive Stock Options
may be granted under the

 

A-8

--------------------------------------------------------------------------------



 

Plan shall be equal to the Share Reserve.  With respect to Stock Appreciation
Rights settled in Common Stock, upon settlement, only the number of shares of
Common Stock delivered to a Participant (based on the difference between the
Fair Market Value of the shares of Common Stock subject to such Stock
Appreciation Right on the date such Stock Appreciation Right is exercised and
the exercise price of each Stock Appreciation Right on the date such Stock
Appreciation Rights was awarded) shall count against the aggregate and
individual share limitations set forth under this Article IV.  If any Option,
Stock Appreciation Right or Other Stock-Based Awards granted under the Plan
expires, terminates or is canceled for any reason without having been exercised
in full, the number of shares of Common Stock underlying any unexercised Award
shall again be available for the purpose of Awards under the Plan.  If any
shares of Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock awarded under the Plan to a Participant
are forfeited for any reason, the number of forfeited shares of Restricted
Stock, Performance Awards or Other Stock-Based Awards denominated in shares of
Common Stock shall again be available for purposes of Awards under the Plan.  If
a Tandem Stock Appreciation Right or a Limited Stock Appreciation Right is
granted in tandem with an Option, such grant shall only apply once against the
maximum number of shares of Common Stock which may be issued under the Plan. 
Any Award under the Plan settled in cash shall not be counted against the
foregoing maximum share limitations.  Notwithstanding any other provision of the
Plan to the contrary, the aggregate grant date fair value (computed as of the
date of grant in accordance with applicable financial accounting rules) of all
Awards granted to any Non-Employee Director during any single calendar year
(excluding Awards made at the election of the Director in lieu of all or a
portion of annual and committee cash retainers pursuant to Section 6.3) shall
not exceed $500,000.

 

4.2                               Changes.

 

(a)         The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate or (vi) any other corporate
act or proceeding.

 

(b)         Subject to the provisions of Section 11.1:

 

(i)             If the Company at any time subdivides (by any split,
recapitalization or otherwise) the outstanding Common Stock into a greater
number of shares of Common Stock, or combines (by reverse split, combination or
otherwise) its outstanding Common Stock into a lesser number of shares of Common
Stock, then the respective exercise prices for outstanding Awards that provide
for a Participant elected exercise and the number of shares of Common Stock
covered by outstanding Awards, as well as the Share Reserve, shall be
appropriately adjusted by the Committee to prevent dilution or enlargement of
the rights granted to, or available for, Participants under the Plan.

 

A-9

--------------------------------------------------------------------------------



 

(ii)          Excepting transactions covered by Section 4.2(b)(i), if the
Company effects any merger, consolidation, statutory exchange, spin-off,
reorganization, sale or transfer of all or substantially all the Company’s
assets or business, or other corporate transaction or event in such a manner
that the Company’s outstanding shares of Common Stock are converted into the
right to receive (or the holders of Common Stock are entitled to receive in
exchange therefor), either immediately or upon liquidation of the Company,
securities or other property of the Company or other entity (each, a
“Reorganization”), then, subject to the provisions of Section 11.1, (A) the
aggregate number or kind of securities that thereafter may be issued under the
Plan, (B) the number or kind of securities or other property (including cash) to
be issued pursuant to Awards granted under the Plan (including as a result of
the assumption of the Plan and the obligations hereunder by a successor entity,
as applicable), or (C) the purchase price thereof, shall be appropriately
adjusted by the Committee to prevent dilution or enlargement of the rights
granted to, or available for, Participants under the Plan.

 

(iii)       If there shall occur any change in the capital structure of the
Company other than those covered by Section 4.2(b)(i) or 4.2(b)(ii), including
by reason of any extraordinary dividend (whether cash or equity), any
conversion, any adjustment, any issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of equity securities of the
Company, then the Committee shall adjust any Award and make such other
adjustments to the Plan to prevent dilution or enlargement of the rights granted
to, or available for, Participants under the Plan.

 

(iv)      Any such adjustment determined by the Committee pursuant to this
Section 4.2(b) shall be final, binding and conclusive on the Company and all
Participants and their respective heirs, executors, administrators, successors
and permitted assigns.  Any adjustment to, or assumption or substitution of, an
Award under this Section 4.2(b) shall be intended to comply with the
requirements of Section 409A of the Code and Treasury Regulation §1.424-1 (and
any amendments thereto), to the extent applicable.  Except as expressly provided
in this Section 4.2 or in the applicable Award Agreement, a Participant shall
have no additional rights under the Plan by reason of any transaction or event
described in this Section 4.2.

 

(v)         Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or this Section 4.2(b) shall be aggregated
until, and eliminated at, the time of exercise or payment by rounding-down for
fractions less than one-half and rounding-up for fractions equal to or greater
than one-half.  No cash settlements shall be required with respect to fractional
shares eliminated by rounding.  Notice of any adjustment shall be given by the
Committee to each Participant whose Award has been adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.

 

4.3                               Non-Employee Director Compensation. 
Notwithstanding any provision of the Plan to the contrary, the aggregate value
of all compensation paid or granted to any individual for service as a
Non-Employee Director with respect to any calendar year, including Awards
granted under this Plan and cash fees paid by the Company to such Non-Employee
Director outside of the Plan, shall not exceed six hundred thousand dollars
($600,000), calculating the value of any Awards granted during such calendar
year based on the grant date fair value of such Awards for financial reporting
purposes.

 

A-10

--------------------------------------------------------------------------------



 

ARTICLE V
ELIGIBILITY

 

5.1                               General Eligibility.  All current and
prospective Eligible Individuals are eligible to be granted Awards.  Eligibility
for the grant of Awards and actual participation in the Plan shall be determined
by the Committee in its sole discretion.  The Committee shall have full
discretion to treat different Participants under the Plan differently in any
circumstance, and will not be required to treat all Participants in a uniform
manner.

 

5.2                               Incentive Stock Options.  Notwithstanding the
foregoing, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under the
Plan.  Eligibility for the grant of an Incentive Stock Option and actual
participation in the Plan shall be determined by the Committee in its sole
discretion.

 

5.3                               General Requirement.  The vesting and exercise
of Awards granted to a prospective Eligible Individual are conditioned upon such
individual actually becoming an Eligible Employee, Consultant or Non-Employee
Director, respectively.

 

ARTICLE VI
STOCK OPTIONS

 

6.1                               Options.  Stock Options may be granted alone
or in addition to other Awards granted under the Plan.  Each Stock Option
granted under the Plan shall be of one of two types: (a) an Incentive Stock
Option or (b) a Non-Qualified Stock Option.

 

6.2                               Grants.  The Committee shall have the
authority to grant to any Eligible Employee one or more Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options.  The Committee
shall have the authority to grant any Consultant or Non-Employee Director one or
more Non-Qualified Stock Options.  To the extent that any Stock Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Stock Option or the portion
thereof which does not so qualify shall constitute a separate Non-Qualified
Stock Option.

 

6.3                               Incentive Stock Options.  Notwithstanding
anything in the Plan to the contrary, no term of the Plan relating to Incentive
Stock Options shall be interpreted, amended or altered, nor shall any discretion
or authority granted under the Plan be so exercised, so as to disqualify the
Plan under Section 422 of the Code, or, without the consent of the Participants
affected, to disqualify any Incentive Stock Option under such Section 422.

 

6.4                               Terms of Options.  Options granted under the
Plan shall be subject to the following terms and conditions and shall be in such
form and contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:

 

(a)         Exercise Price.  The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee at the time of
grant, provided that the per share exercise price of a Stock Option shall not be
less than 100% (or, in the case of an Incentive Stock Option granted to a Ten
Percent Stockholder, 110%) of the Fair Market Value of the Common Stock at the
time of grant.

 

A-11

--------------------------------------------------------------------------------



 

(b)         Stock Option Term.  The term of each Stock Option shall be fixed by
the Committee, provided that no Stock Option shall be exercisable more than 10
years after the date the Option is granted; and provided further that the term
of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five years.

 

(c)          Exercisability.  Unless otherwise provided by the Committee in
accordance with the provisions of this Section 6.4, Stock Options granted under
the Plan shall be exercisable at such time or times and subject to such terms
and conditions as shall be determined by the Committee at the time of grant.  If
the Committee provides, in its discretion, that any Stock Option is exercisable
subject to certain limitations (including, without limitation, that such Stock
Option is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after the time of grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.

 

(d)         Method of Exercise.  Subject to whatever installment exercise and
waiting period provisions apply under Section 6.4(c), to the extent vested,
Stock Options may be exercised in whole or in part at any time during the Option
term, by giving written notice of exercise to the Company specifying the number
of shares of Common Stock to be purchased.  Such notice shall be accompanied by
payment in full of the purchase price as follows:  (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including, without limitation, with the consent of
the Committee, having the Company withhold shares of Common Stock issuable upon
exercise of the Stock Option, or by payment in full or in part in the form of
Common Stock owned by the Participant, based on the Fair Market Value of the
Common Stock on the payment date as determined by the Committee).  No shares of
Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

 

(e)          Non-Transferability of Options.  No Stock Option shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant.  Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that a Non-Qualified Stock Option that is otherwise not Transferable
pursuant to this Section is Transferable to a Family Member in whole or in part
and in such circumstances, and under such conditions, as specified by the
Committee, provided that “for-value” Transfers shall not be permitted.  A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred other than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of the Plan and the applicable Award Agreement.  Any shares of Common
Stock acquired upon the exercise of a Non-Qualified Stock Option by a
permissible transferee of a Non-Qualified Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Non-Qualified Stock
Option shall be subject to the terms of the Plan and the applicable Award
Agreement.

 

A-12

--------------------------------------------------------------------------------



 

(f)           Termination by Death or Disability.  Unless otherwise determined
by the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant (or in the case of the Participant’s death, by the legal
representative of the Participant’s estate) at any time within a period of
ninety (90) days from the date of such Termination, but in no event beyond the
expiration of the stated term of such Stock Options.

 

(g)          Involuntary Termination Without Cause.  Unless otherwise determined
by the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Termination is by involuntary
termination by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of ninety (90) days from the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options.

 

(h)         Voluntary Resignation.  Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is voluntary (other than a voluntary
termination described in Section 6.4(i)(y) hereof), all Stock Options that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of ninety (90) days from the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options.

 

(i)             Termination for Cause.  Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination (x) is for Cause or (y) is a
voluntary Termination (as provided in Section 6.4(h)) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.

 

(j)            Unvested Stock Options.  Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

 

(k)         Incentive Stock Option Limitations.  To the extent that the
aggregate Fair Market Value (determined as of the time of grant) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by an Eligible Employee during any calendar year under the Plan
and/or any other stock option plan of the Company, any Subsidiary or any Parent
exceeds $100,000, such Options shall be treated as Non-Qualified Stock Options. 
In addition, if an Eligible Employee does not remain employed by the Company,
any Subsidiary or any Parent at all times from the time an Incentive Stock
Option is granted until three months prior to the date of exercise thereof (or
such other period as required by applicable law), such Stock Option shall be
treated as a Non-Qualified Stock Option.  Should any provision of the Plan not
be necessary in order for the Stock Options to qualify as Incentive Stock
Options, or should any

 

A-13

--------------------------------------------------------------------------------



 

additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the stockholders of the
Company.

 

(l)             Form, Modification, Extension and Renewal of Stock Options. 
Subject to the terms and conditions and within the limitations of the Plan,
Stock Options shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may (i) modify, extend or renew
outstanding Stock Options granted under the Plan (provided that the rights of a
Participant are not reduced without such Participant’s consent and provided
further that such action does not subject the Stock Options to Section 409A of
the Code without the consent of the Participant), and (ii) accept the surrender
of outstanding Stock Options (to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised).  Notwithstanding the foregoing, an
outstanding Option may not be modified to reduce the exercise price thereof nor
may a new Option at a lower price be substituted for a surrendered Option (other
than adjustments or substitutions in accordance with Section 4.2), unless such
action is approved by the stockholders of the Company.  Moreover, no payment in
cash for an Option that has an exercise price less than the Fair Market Value
shall be permitted.

 

(m)     Deferred Delivery of Common Stock.  The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee in the applicable Award Agreement, which shall be
intended to comply with the requirements of Section 409A of the Code.

 

(n)         Early Exercise.  The Committee may provide that a Stock Option
include a provision whereby the Participant may elect at any time before the
Participant’s Termination to exercise the Stock Option as to any part or all of
the shares of Common Stock subject to the Stock Option prior to the full vesting
of the Stock Option and such shares shall be subject to the provisions of
Article VIII and be treated as Restricted Stock.  Unvested shares of Common
Stock so purchased may be subject to a repurchase option in favor of the Company
or to any other restriction the Committee determines to be appropriate.

 

(o)         Other Terms and Conditions.  The Committee may include a provision
in an Award Agreement providing for the automatic exercise of a Non-Qualified
Stock Option on a cashless basis on the last day of the term of such Option if
the Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to
Section 14.4.  Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.

 

ARTICLE VII
STOCK APPRECIATION RIGHTS

 

7.1                               Tandem Stock Appreciation Rights.  Stock
Appreciation Rights may be granted in conjunction with all or part of any Stock
Option (a “Reference Stock Option”) granted under the Plan (“Tandem Stock
Appreciation Rights”).  In the case of a Non-Qualified Stock Option,

 

A-14

--------------------------------------------------------------------------------



 

such rights may be granted either at or after the time of the grant of such
Reference Stock Option.  In the case of an Incentive Stock Option, such rights
may be granted only at the time of the grant of such Reference Stock Option.

 

7.2                               Terms and Conditions of Tandem Stock
Appreciation Rights.  Tandem Stock Appreciation Rights granted hereunder shall
be subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee, and the
following:

 

(a)         Exercise Price.  The exercise price per share of Common Stock
subject to a Tandem Stock Appreciation Right shall be determined by the
Committee at the time of grant, provided that the per share exercise price of a
Tandem Stock Appreciation Right shall not be less than 100% of the Fair Market
Value of the Common Stock at the time of grant.

 

(b)         Term.  A Tandem Stock Appreciation Right or applicable portion
thereof granted with respect to a Reference Stock Option shall terminate and no
longer be exercisable upon the termination or exercise of the Reference Stock
Option, except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until, and then only to the extent that the exercise
or termination of the Reference Stock Option causes, the number of shares
covered by the Tandem Stock Appreciation Right to exceed the number of shares
remaining available and unexercised under the Reference Stock Option.

 

(c)          Exercisability.  Tandem Stock Appreciation Rights shall be
exercisable only at such time or times and to the extent that the Reference
Stock Options to which they relate shall be exercisable in accordance with the
provisions of Article VI, and shall be subject to the provisions of
Section 6.4(c).

 

(d)         Method of Exercise.  A Tandem Stock Appreciation Right may be
exercised by the Participant by surrendering the applicable portion of the
Reference Stock Option.  Upon such exercise and surrender, the Participant shall
be entitled to receive an amount determined in the manner prescribed in this
Section 7.2.  Stock Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent that the related Tandem Stock
Appreciation Rights have been exercised.

 

(e)          Payment.  Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement multiplied by the number of shares of Common Stock in respect
of which the Tandem Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.

 

(f)           Deemed Exercise of Reference Stock Option.  Upon the exercise of a
Tandem Stock Appreciation Right, the Reference Stock Option or part thereof to
which such Stock Appreciation Right is related shall be deemed to have been
exercised for the purpose of the

 

A-15

--------------------------------------------------------------------------------



 

limitation set forth in Article IV of the Plan on the number of shares of Common
Stock to be issued under the Plan.

 

(g)          Non-Transferability. Tandem Stock Appreciation Rights shall be
Transferable only when and to the extent that the underlying Stock Option would
be Transferable under Section 6.4(e) of the Plan.

 

7.3                               Non-Tandem Stock Appreciation Rights. 
Non-Tandem Stock Appreciation Rights may also be granted without reference to
any Stock Options granted under the Plan.

 

7.4                               Terms and Conditions of Non-Tandem Stock
Appreciation Rights.  Non-Tandem Stock Appreciation Rights granted hereunder
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, and the following:

 

(a)         Exercise Price.  The exercise price per share of Common Stock
subject to a Non-Tandem Stock Appreciation Right shall be determined by the
Committee at the time of grant, provided that the per share exercise price of a
Non-Tandem Stock Appreciation Right shall not be less than 100% of the Fair
Market Value of the Common Stock at the time of grant.

 

(b)         Term.  The term of each Non-Tandem Stock Appreciation Right shall be
fixed by the Committee, but shall not be greater than 10 years after the date
the right is granted.

 

(c)          Exercisability.  Unless otherwise provided by the Committee in
accordance with the provisions of this Section 7.4, Non-Tandem Stock
Appreciation Rights granted under the Plan shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant.  If the Committee provides, in its discretion,
that any such right is exercisable subject to certain limitations (including,
without limitation, that it is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.

 

(d)         Method of Exercise.  Subject to whatever installment exercise and
waiting period provisions apply under Section 7.4(c), Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award Agreement, by giving written notice of
exercise to the Company specifying the number of Non-Tandem Stock Appreciation
Rights to be exercised.

 

(e)          Payment.  Upon the exercise of a Non-Tandem Stock Appreciation
Right a Participant shall be entitled to receive, for each right exercised, up
to, but no more than, an amount in cash and/or Common Stock (as chosen by the
Committee in its sole discretion) equal in value to the excess of the Fair
Market Value of one share of Common Stock on the date that the right is
exercised over the Fair Market Value of one share of Common Stock on the date
that the right was awarded to the Participant.

 

A-16

--------------------------------------------------------------------------------



 

(f)           Termination.  Unless otherwise determined by the Committee at
grant or, if no rights of the Participant are reduced, thereafter, subject to
the provisions of the applicable Award Agreement and the Plan, upon a
Participant’s Termination for any reason, Non-Tandem Stock Appreciation Rights
will remain exercisable following a Participant’s Termination on the same basis
as Stock Options would be exercisable following a Participant’s Termination in
accordance with the provisions of Sections 6.4(f) through 6.4(j).

 

(g)          Non-Transferability.  No Non-Tandem Stock Appreciation Rights shall
be Transferable by the Participant other than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.

 

7.5                               Limited Stock Appreciation Rights.  The
Committee may, in its sole discretion, grant Tandem and Non-Tandem Stock
Appreciation Rights either as a general Stock Appreciation Right or as a Limited
Stock Appreciation Right.  Limited Stock Appreciation Rights may be exercised
only upon the occurrence of a Change in Control or such other event as the
Committee may, in its sole discretion, designate at the time of grant or
thereafter.  Upon the exercise of Limited Stock Appreciation Rights, except as
otherwise provided in an Award Agreement, the Participant shall receive in cash
and/or Common Stock, as determined by the Committee, an amount equal to the
amount (i) set forth in Section 7.2(e) with respect to Tandem Stock Appreciation
Rights, or (ii) set forth in Section 7.4(e) with respect to Non-Tandem Stock
Appreciation Rights.

 

7.6                               Other Terms and Conditions.  The Committee may
include a provision in an Award Agreement providing for the automatic exercise
of a Stock Appreciation Right on a cashless basis on the last day of the term of
such Stock Appreciation Right if the Participant has failed to exercise the
Stock Appreciation Right as of such date, with respect to which the Fair Market
Value of the shares of Common Stock underlying the Stock Appreciation Right
exceeds the exercise price of such Stock Appreciation Right on the date of
expiration of such Stock Appreciation Right, subject to Section 14.4.  Stock
Appreciation Rights may contain such other provisions, which shall not be
inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.

 

ARTICLE VIII
RESTRICTED STOCK

 

8.1                               Awards of Restricted Stock.  Shares of
Restricted Stock may be issued either alone or in addition to other Awards
granted under the Plan.  The Committee shall determine the Eligible Individuals,
to whom, and the time or times at which, grants of Restricted Stock shall be
made, the number of shares to be awarded, the price (if any) to be paid by the
Participant (subject to Section 8.2), the time or times within which such Awards
may be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Awards.

 

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the performance goals)
or such other factor as the Committee may determine in its sole discretion.

 

A-17

--------------------------------------------------------------------------------



 

8.2                               Awards and Certificates.  Eligible Individuals
selected to receive Restricted Stock shall not have any right with respect to
such Award, unless and until such Participant has delivered a fully executed
copy of the agreement evidencing the Award to the Company, to the extent
required by the Committee, and has otherwise complied with the applicable terms
and conditions of such Award.  Further, such Award shall be subject to the
following conditions:

 

(a)         Purchase Price.  The purchase price of Restricted Stock shall be
fixed by the Committee.  Subject to Section 4.3, the purchase price for shares
of Restricted Stock may be zero to the extent permitted by applicable law, and,
to the extent not so permitted, such purchase price may not be less than par
value.

 

(b)         Acceptance.  Awards of Restricted Stock must be accepted within a
period of 60 days (or such shorter period as the Committee may specify at grant)
after the grant date, by executing a Restricted Stock agreement and by paying
whatever price (if any) the Committee has designated thereunder.

 

(c)          Legend.  Each Participant receiving Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Agiliti, Inc. (the
“Company”) 2018 Omnibus Incentive Plan (the “Plan”) and an Agreement entered
into between the registered owner and the Company dated           .  Copies of
such Plan and Agreement are on file at the principal office of the Company.”

 

(d)         Custody.  If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock Award in the event that such Award is
forfeited in whole or part.

 

8.3                               Restrictions and Conditions.  The shares of
Restricted Stock awarded pursuant to the Plan, as well as any dividend
equivalent rights awarded in respect to shares of Restricted Stock, shall be
subject to the following restrictions and conditions:

 

(a)         Restriction Period.  The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock

 

A-18

--------------------------------------------------------------------------------



 

Award Agreement and such agreement shall set forth a vesting schedule and any
event that would accelerate vesting of the shares of Restricted Stock.  Within
these limits, based on service, attainment of performance goals and/or such
other factors or criteria as the Committee may determine in its sole discretion,
the Committee may condition the grant or provide for the lapse of such
restrictions in installments in whole or in part, or may accelerate the vesting
of all or any part of any Restricted Stock Award and/or waive the deferral
limitations for all or any part of any Restricted Stock Award.

 

(b)         If the grant of shares of Restricted Stock or the lapse of
restrictions is based on the attainment of performance goals, the Committee
shall establish the objective performance goals and the applicable vesting
percentage of the Restricted Stock applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable fiscal year or
at such later date as otherwise determined by the Committee and while the
outcome of the performance goals are substantially uncertain.  Such performance
goals may incorporate provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances.

 

(c)          Rights as a Stockholder.  Except as provided in Section 8.3(a) and
this Section 8.3(c) or as otherwise determined by the Committee in an Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock of the Company,
including, without limitation, the right to receive dividends, the right to vote
such shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares.  The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

 

(d)         Termination.  Unless otherwise determined by the Committee at grant
or, if no rights of the Participant are reduced, thereafter, subject to the
applicable provisions of the Award Agreement and the Plan, upon a Participant’s
Termination for any reason during the relevant Restriction Period, all
Restricted Stock still subject to restriction will be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.

 

(e)          Lapse of Restrictions.  If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant.  All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.

 

ARTICLE IX
PERFORMANCE AWARDS

 

9.1                               Performance Awards.  The Committee may grant a
Performance Award to a Participant payable upon the attainment of specific
performance goals.  If the Performance Award is payable in shares of Restricted
Stock, such shares shall be transferable to the Participant only upon attainment
of the relevant performance goal in accordance with Article VIII.  If the
Performance Award is payable in cash, it may be paid upon the attainment of the
relevant performance goals either in cash or in shares of Restricted Stock
(based on the then current Fair

 

A-19

--------------------------------------------------------------------------------



 

Market Value of such shares), as determined by the Committee, in its sole and
absolute discretion.  Each Performance Award shall be evidenced by an Award
Agreement in such form that is not inconsistent with the Plan and that the
Committee may from time to time approve.

 

9.2                               Terms and Conditions.  Performance Awards
awarded pursuant to this Article IX shall be subject to the following terms and
conditions:

 

(a)         Earning of Performance Award.  At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.

 

(b)         Non-Transferability.  Subject to the applicable provisions of the
Award Agreement and the Plan, Performance Awards may not be Transferred during
the Performance Period.

 

(c)          Performance Goals; Dividends.  Unless otherwise determined by the
Committee at the time of grant, amounts equal to dividends declared during the
Performance Period with respect to the number of shares of Common Stock covered
by a Performance Award will not be paid to the Participant.  Any dividend
equivalents may be accrued but are subject to the same restrictions of the
underlying Performance Award.

 

(d)         Payment.  Following the Committee’s determination in accordance with
Section 9.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards.

 

(e)          Termination.  Subject to the applicable provisions of the Award
Agreement and the Plan, upon a Participant’s Termination for any reason during
the Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.

 

(f)           Accelerated Vesting.  Based on service, performance and/or such
other factors or criteria, if any, as the Committee may determine, the Committee
may, at or after grant, accelerate the vesting of all or any part of any
Performance Award.

 

ARTICLE X
OTHER STOCK-BASED AND CASH-BASED AWARDS

 

10.1                        Other Stock-Based Awards.  The Committee is
authorized to grant to Eligible Individuals Other Stock-Based Awards, including
restricted stock units, that are payable in, valued in whole or in part by
reference to, or otherwise based on or related to shares of Common Stock,
including but not limited to, shares of Common Stock awarded purely as a bonus
and not subject to restrictions or conditions, shares of Common Stock in payment
of the amounts due under an incentive or performance plan sponsored or
maintained by the Company or an Affiliate, stock equivalent units, restricted
stock units, and Awards valued by reference to book value of shares of Common
Stock.  Other Stock-Based Awards may be granted either alone or in addition to
or in tandem with other Awards granted under the Plan.

 

A-20

--------------------------------------------------------------------------------



 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards.  The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified performance goals as the Committee may
determine, in its sole discretion.

 

10.2                        Terms and Conditions.  Other Stock-Based Awards made
pursuant to this Article X shall be subject to the following terms and
conditions:

 

(a)         Non-Transferability.  Subject to the applicable provisions of the
Award Agreement and the Plan, shares of Common Stock subject to Awards made
under this Article X may not be Transferred prior to the date on which the
shares are issued, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

 

(b)         Dividends.  Unless otherwise determined by the Committee at the time
of Award, subject to the provisions of the Award Agreement and the Plan, the
recipient of an Award under this Article X shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents in respect
of the number of shares of Common Stock covered by the Award.

 

(c)          Vesting.  Any Award under this Article X and any Common Stock
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award Agreement, as determined by the Committee, in its sole discretion.

 

(d)         Price.  Common Stock issued on a bonus basis under this Article X
may be issued for no cash consideration.  Common Stock purchased pursuant to a
purchase right awarded under this Article X shall be priced, as determined by
the Committee in its sole discretion.

 

10.3                        Other Cash-Based Awards.  The Committee may from
time to time grant Other Cash-Based Awards to Eligible Individuals in such
amounts, on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by applicable
law, as it shall determine in its sole discretion.  Other Cash-Based Awards may
be granted subject to the satisfaction of vesting conditions or may be awarded
purely as a bonus and not subject to restrictions or conditions, and if subject
to vesting conditions, the Committee may accelerate the vesting of such Awards
at any time in its sole discretion.  The grant of an Other Cash-Based Award
shall not require a segregation of any of the Company’s assets for satisfaction
of the Company’s payment obligation thereunder.

 

ARTICLE XI
CHANGE IN CONTROL PROVISIONS

 

11.1                        Benefits.  In the event of a Change in Control of
the Company (as defined below), and except as otherwise provided by the
Committee in an Award Agreement, a Participant’s unvested Awards shall not vest
automatically and a Participant’s Awards shall be treated in accordance with one
or more of the following methods as determined by the Committee:

 

A-21

--------------------------------------------------------------------------------



 

(a)         Awards, whether or not then vested, shall be continued, assumed, or
have new rights substituted therefor, as determined by the Committee in a manner
consistent with the requirements of Section 409A of the Code, and restrictions
to which shares of Restricted Stock or any other Award granted prior to the
Change in Control are subject shall not lapse upon a Change in Control and the
Restricted Stock or other Award shall, where appropriate in the sole discretion
of the Committee, receive the same distribution as other Common Stock on such
terms as determined by the Committee; provided that the Committee may decide to
award additional Restricted Stock or other Awards in lieu of any cash
distribution.  Notwithstanding anything to the contrary herein, for purposes of
Incentive Stock Options, any assumed or substituted Stock Option shall comply
with the requirements of Treasury Regulation Section 1.424-1 (and any amendment
thereto).  If the Awards are not continued or assumed, all of the unvested
Awards (but only those that are not assumed, substituted, and/or continued) will
vest.

 

(b)         The Committee, in its sole discretion, may provide for the purchase
of any Awards by the Company or an Affiliate for an amount of cash equal to the
excess (if any) of the Change in Control Price (as defined below) of the shares
of Common Stock covered by such Awards, over the aggregate exercise price of
such Awards.  For purposes hereof, “Change in Control Price” shall mean, in the
sole discretion of the Committee, the highest price per share of Common Stock
paid in any transaction related to a Change in Control of the Company.

 

(c)          The Committee may, in its sole discretion, terminate all
outstanding and unexercised Stock Options, Stock Appreciation Rights, or any
Other Stock-Based Award that provides for a Participant elected exercise,
effective as of the date of the Change in Control, by delivering notice of
termination to each Participant at least twenty (20) days prior to the date of
consummation of the Change in Control, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Change in Control, each such Participant shall have the right to exercise in
full all of such Participant’s Awards that are then outstanding (without regard
to any limitations on exercisability otherwise contained in the Award
Agreements), but any such exercise shall be contingent on the occurrence of the
Change in Control, and, provided that, if the Change in Control does not take
place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void.

 

(d)         Notwithstanding any other provision herein to the contrary, the
Committee may, in its sole discretion, provide for accelerated vesting or lapse
of restrictions, of an Award at any time.

 

(e)          Notwithstanding the foregoing, any escrow, holdback, earnout or
similar provisions in the definitive documents relating to such Change in
Control may apply to any payment to Participants to the same extent and in the
same manner as such provisions apply to the holders of Common Stock. In
addition, Participants will be required to execute any definitive transaction
documents in connection with any Change in Control at the request of the Company
or its Subsidiaries or Affiliates, or any of their collective successors.

 

11.2                        Change in Control.  Unless otherwise determined by
the Committee in the applicable Award Agreement or other written agreement with
a Participant approved by the

 

A-22

--------------------------------------------------------------------------------



 

Committee, a “Change in Control” shall be deemed to occur if, in a single
transaction or in a series of related transactions, one of any of the following
events occur:

 

(a)         any Person has “beneficial ownership” (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(A) the then-outstanding shares of Stock (“Outstanding Company Common Stock”) or
(B) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

 

(b)         individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(c)          consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation or entity resulting from such
Business Combination (including, without limitation, a corporation or entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Business Combination of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the corporation or equity of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, and (C) at
least a majority of the members of the board of directors or comparable
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(d)         immediately prior to the complete liquidation or dissolution of the
Company.

 

Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be

 

A-23

--------------------------------------------------------------------------------



 

considered to be a Change in Control under the Plan for purposes of payment of
such Award unless such event is also a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code.

 

ARTICLE XII
TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board may at any time, and
from time to time, amend, in whole or in part, any or all of the provisions of
the Plan (including any amendment deemed necessary to ensure that the Company
may comply with any regulatory requirement referred to in Article XIV or
Section 409A of the Code), or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may not be impaired
without the consent of such Participant and, provided further, that without the
approval of the holders of the Company’s Common Stock entitled to vote in
accordance with applicable law, no amendment may be made that would (i) increase
the aggregate number of shares of Common Stock that may be issued under the Plan
(except by operation of Section 4.2); (ii)  change the classification of
individuals eligible to receive Awards under the Plan; (iii) decrease the
minimum option price of any Stock Option or Stock Appreciation Right;
(iv) extend the maximum option period under Section 6.4; (v) award any Stock
Option or Stock Appreciation Right in replacement of a canceled Stock Option or
Stock Appreciation Right with a higher exercise price than the replacement
award; or (vi) require stockholder approval in order for the Plan to continue to
comply with the applicable provisions of Section 422 of the Code.  In no event
may the Plan be amended without the approval of the stockholders of the Company
in accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under the Plan,
decrease the minimum exercise price of any Award, or to make any other amendment
that would require stockholder approval under Financial Industry Regulatory
Authority (FINRA) rules and regulations or the rules of any exchange or system
on which the Company’s securities are listed or traded at the request of the
Company.  Notwithstanding anything herein to the contrary, the Board may amend
the Plan or any Award Agreement at any time without a Participant’s consent to
comply with applicable law including Section 409A of the Code in a manner that
does not impair the rights of any holder of any Award or if necessary, impairs
the rights of any holder of any Award to the minimum extent necessary.  The
Committee may amend the terms of any Award theretofore granted, prospectively or
retroactively, but, no such amendment or other action by the Committee shall
impair the rights of any holder without the holder’s consent.

 

ARTICLE XIII
UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein

 

A-24

--------------------------------------------------------------------------------



 

shall give any such Participant any right that is greater than those of a
general unsecured creditor of the Company.

 

ARTICLE XIV
GENERAL PROVISIONS

 

14.1                        Legend.  The Committee may require each person
receiving shares of Common Stock pursuant to a Stock Option or other Award under
the Plan to represent to and agree with the Company in writing that the
Participant is acquiring the shares without a view to distribution thereof.  In
addition to any legend required by the Plan, the certificates for such shares
may include any legend that the Committee deems appropriate to reflect any
restrictions on Transfer.  All certificates for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national securities
exchange system upon whose system the Common Stock is then quoted, any
applicable federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

14.2                        Other Plans.  Nothing contained in the Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.3                        No Right to Employment/Directorship/Consultancy. 
Neither the Plan nor the grant of any Option or other Award hereunder shall give
any Participant or other employee, Consultant or Non-Employee Director any right
with respect to continuance of employment, consultancy or directorship by the
Company or any Affiliate, nor shall there be a limitation in any way on the
right of the Company or any Affiliate by which an employee is employed or a
Consultant or Non-Employee Director is retained to terminate such employment,
consultancy or directorship at any time.

 

14.4                        Withholding of Taxes.  The Company shall have the
right to deduct from any payment to be made pursuant to the Plan, or to
otherwise require, prior to the issuance or delivery of shares of Common Stock
or the payment of any cash hereunder, payment by the Participant of, any
federal, state or local taxes required by law to be withheld.  Upon the vesting
of Restricted Stock (or other Award that is taxable upon vesting), or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company.  Any minimum statutorily required
withholding obligation with regard to any Participant may be satisfied, unless
otherwise otherwise prohibited by the Committee, by reducing the number of
shares of Common Stock otherwise deliverable or by delivering shares of Common
Stock already owned, provided, however, that, at the Participant’s discretion,
the number of shares of Common Stock otherwise deliverable to the Participant
may be further reduced in an amount up to the maximum individual tax rate in the
Participant’s particular jurisdiction, and only if the Company has a statutory
obligation to withhold taxes on the Participant’s behalf, in such case only if
such reduction would not result in adverse financial accounting treatment, as
determined by the Company (and in particular in connection with the
effectiveness of the amendments to FASB

 

A-25

--------------------------------------------------------------------------------



 

Accounting Standards Codification Topic 718, Compensation — Stock Compensation,
as amended by FASB Accounting Standards Update No. 2016-09, Improvements to
Employee Share-Based Payment Accounting).  Any fraction of a share of Common
Stock required to satisfy such tax obligations shall be disregarded and the
amount due shall be paid instead in cash by the Participant.

 

14.5                        No Assignment of Benefits.  No Award or other
benefit payable under the Plan shall, except as otherwise specifically provided
by law or permitted by the Committee, be Transferable in any manner, and any
attempt to Transfer any such benefit shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

 

14.6                        Listing and Other Conditions.

 

(a)         Unless otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issuance of shares of Common Stock pursuant
to an Award shall be conditioned upon such shares being listed on such exchange
or system.  The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

(b)         If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Option or other
Award is or may in the circumstances be unlawful or result in the imposition of
excise taxes on the Company under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

 

(c)          Upon termination of any period of suspension under this
Section 14.6, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Award.

 

(d)         A Participant shall be required to supply the Company with
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.7                        Stockholders Agreement and Other Requirements. 
Notwithstanding anything herein to the contrary, as a condition to the receipt
of shares of Common Stock pursuant to an Award under the Plan, to the extent
required by the Committee, the Participant shall execute and deliver a
stockholder’s agreement or such other documentation that shall set forth certain

 

A-26

--------------------------------------------------------------------------------



 

restrictions on transferability of the shares of Common Stock acquired upon
exercise or purchase, and such other terms as the Board or Committee shall from
time to time establish.  Such stockholder’s agreement or other documentation
shall apply to the Common Stock acquired under the Plan and covered by such
stockholder’s agreement or other documentation.  The Company may require, as a
condition of exercise, the Participant to become a party to any other existing
stockholder agreement (or other agreement).

 

14.8                        Governing Law.  The Plan and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

 

14.9                        Jurisdiction; Waiver of Jury Trial.  Any suit,
action or proceeding with respect to the Plan or any Award Agreement, or any
judgment entered by any court of competent jurisdiction in respect of any
thereof, shall be resolved only in the courts of the State of Delaware or the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts.  In that context, and
without limiting the generality of the foregoing, the Company and each
Participant shall irrevocably and unconditionally (a) submit in any proceeding
relating to the Plan or any Award Agreement, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Delaware, the court of the
United States of America for the District of Delaware, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agree that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal court,
(b) consent that any such Proceeding may and shall be brought in such courts and
waives any objection that the Company and each Participant may now or thereafter
have to the venue or jurisdiction of any such Proceeding in any such court or
that such Proceeding was brought in an inconvenient court and agree not to plead
or claim the same, (c) waive all right to trial by jury in any Proceeding
(whether based on contract, tort or otherwise) arising out of or relating to the
Plan or any Award Agreement, (d) agree that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party, in the case of a Participant, at the Participant’s address shown in
the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agree that
nothing in the Plan shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.

 

14.10                 Construction.  Wherever any words are used in the Plan in
the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and wherever words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.

 

14.11                 Other Benefits.  No Award granted or paid out under the
Plan shall be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or its Affiliates nor affect any benefit under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

 

14.12                 Costs.  The Company shall bear all expenses associated
with administering the Plan, including expenses of issuing Common Stock pursuant
to Awards hereunder.

 

A-27

--------------------------------------------------------------------------------



 

14.13                 No Right to Same Benefits.  The provisions of Awards need
not be the same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

 

14.14                 Death/Disability.  The Committee may in its discretion
require the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

 

14.15                 Section 16(b) of the Exchange Act.  All elections and
transactions under the Plan by persons subject to Section 16 of the Exchange Act
involving shares of Common Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3.  The Committee may establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of the Plan and the transaction of business
thereunder.

 

14.16                 Section 409A of the Code.  The Plan is intended to comply
with the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent.  To the
extent that any Award is subject to Section 409A of the Code, it shall be paid
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto. 
Notwithstanding anything herein to the contrary, any provision in the Plan that
is inconsistent with Section 409A of the Code shall be deemed to be amended to
comply with Section 409A of the Code and to the extent such provision cannot be
amended to comply therewith, such provision shall be null and void.  The Company
shall have no liability to a Participant, or any other party, if an Award that
is intended to be exempt from, or compliant with, Section 409A of the Code is
not so exempt or compliant or for any action taken by the Committee or the
Company and, in the event that any amount or benefit under the Plan becomes
subject to penalties under Section 409A of the Code, responsibility for payment
of such penalties shall rest solely with the affected Participants and not with
the Company.  Notwithstanding any contrary provision in the Plan or Award
Agreement, any payment(s) of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code) that are otherwise required to be made
under the Plan to a “specified employee” (as defined under Section 409A of the
Code) as a result of such employee’s separation from service (other than a
payment that is not subject to Section 409A of the Code) shall be delayed for
the first six (6) months following such separation from service (or, if earlier,
the date of death of the specified employee) and shall instead be paid (in a
manner set forth in the Award Agreement) upon expiration of such delay period.

 

14.17                 Successor and Assigns.  The Plan shall be binding on all
successors and permitted assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate.

 

A-28

--------------------------------------------------------------------------------



 

14.18                 Severability of Provisions.  If any provision of the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

 

14.19                 Payments to Minors, Etc.  Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipt thereof shall be deemed paid when paid to such person’s guardian or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Committee, the Board, the
Company, its Affiliates and their employees, agents and representatives with
respect thereto.

 

14.20                 Special Rule Related to Securities Trading Policy.  The
Company has established (or may from time to time establish) a securities
trading policy (the ‘‘Policy’’) relative to disclosure and trading on inside
information as described in the Policy. Under the Policy, certain Participants
are or may be prohibited from trading Common Stock or other securities of the
Company except during certain ‘‘window periods’’ as described in the Policy. If,
under the terms of an Agreement, the last day on which a Stock Option or Stock
Appreciation Right can be exercised falls on a date that is not, in the opinion
of counsel to the Company, within a window period permitted by the Policy, the
applicable exercise period shall automatically be extended by this Section 14.20
until the second business day of, in the opinion of counsel to the Company, a
window period under the Policy, but in no event beyond the expiration date of
the Stock Option or Stock Appreciation Right. The Committee shall interpret and
apply the extension automatically provided by the preceding sentence to ensure
when possible without extending the exercise period beyond the expiration date
that in no event shall the term of any Stock Option or Stock Appreciation Right
expire except during a window period.

 

14.21                 Headings and Captions.  The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

 

14.22                 Company Recoupment of Awards.  A Participant’s rights with
respect to any Award hereunder shall in all events be subject to (i) any right
that the Company may have under any Company recoupment policy or other agreement
or arrangement with a Participant, or (ii) any right or obligation that the
Company may have regarding the clawback of “incentive-based compensation” under
Section 10D of the Exchange Act and any applicable rules and regulations
promulgated thereunder from time to time by the U.S. Securities and Exchange
Commission.

 

ARTICLE XV
EFFECTIVE DATE OF PLAN

 

The Plan shall become effective on January 4, 2019, which is the date of its
adoption by the Board, subject to the approval of the Plan by the stockholders
of the Company in accordance with the requirements of the laws of the State of
Delaware.

 

A-29

--------------------------------------------------------------------------------



 

ARTICLE XVI
TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.

 

ARTICLE XVII
NAME OF PLAN

 

The Plan shall be known as the “Agiliti, Inc. 2018 Omnibus Incentive Plan.”

 

A-30

--------------------------------------------------------------------------------